MCDONALD, J., with whom BERDON, J.,
joins, dissenting. The question in this case is whether the department of public utility control (DPUC) honored its obligation to protect ratepayer interests. The DPUC was required by statute, while considering other factors, to adjust rates to protect the interests of the ratepayers, better than had been done under the previous rate-making provisions. Those former provisions had heavily favored the electric utilities over ratepayers for twenty years.
A reading of the DPUC order makes plain that the entire focus of the agency was upon the benefits to the *44Connecticut Light and Power Company (CL&P). The only factor claimed to benefit the ratepayers is that of the resulting increased borrowing power of CL&P from the increased power bills paid by the ratepayers. This might, it is argued, create savings to be, perhaps, passed back to ratepayers as the ratepayers pay the costs of restoring CL&P’s nuclear power facilities, all closed as a result of CL&P’s highly efficient neglect. Simply put, the majority states what is good for CL&P is good for the ratepayers, even if the ratepayers pay for it. I cannot agree that this formula protects ratepayers.
If other evidence was needed to show that the DPUC failed in its duty, it is found in the DPUC’s disparate treatment of CL&P and the United Illuminating Company (United Illuminating). In one order concerning rate adjustments due to energy costs, the DPUC approved such an adjustment of nuclear costs for CL& P but not for United Illuminating. The DPUC was frank to admit that CL&P requested such an adjustment and United Illuminating did not. Given CL&P’s record of maintenance and operation of nuclear facilities, it should come as no surprise that CL&P would wish to pass along to its ratepayers the costs arising from the shutdown of every one of its nuclear facilities. United Illuminating, on the other hand, had nuclear energy suppliers without such a dismal record and opted not to seek such an adjustment.
I agree that strong public energy companies are needed in our state, but this requires more than ratepayers taking up the slack caused by mismanagement. In these circumstances, twenty years of monopoly with a favored base rate should have been ended by the DPUC as the legislature intended. It was not.
I respectfully dissent.